Exhibit 99.1 EULAV ASSET MANAGEMENT CONSOLIDATED FINANCIAL STATEMENTS APRIL 30, 2012 INDEPENDENT AUDITORS’ REPORT To the Trustees of EULAV Asset Management We have audited the accompanying consolidated statement of financial condition of EULAV Asset Management (the “Company”), as of April 30, 2012, and the related consolidated statements of income, changes in owners’ equity, and cash flows for the year then ended.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, and assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of EULAV Asset Management as of April 30, 2012, and the results of their operations and their cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ EISNERAMPER LLP New York, New York July 18, 2012 1 EULAV ASSET MANAGEMENT Consolidated Statement of Financial Condition April 30, 2012 ASSETS Cash and cash equivalents $ Investments, fair value Receivable from affiliates Prepaid expenses and other assets Total current assets Furniture and equipment, net Intangible asset - management contracts $ LIABILITIES AND OWNERS’ EQUITY Accounts payable and accrued liabilities $ Due to Owners Total current liabilities Deferred rent Owners’ equity $ See notes to consolidated financial statements 2 EULAV ASSET MANAGEMENT Consolidated Statement of Income For the Year Ended April 30, 2012 Revenues: Investment management fees $ 12b-1 fees Dividends, interest and other Total revenues Expenses: Marketing and distribution Compensation and benefits Professional fees Office and administration Office and administration - VLI Total expenses Net income before New York City income taxes Provision for New York City income taxes Net income $ See notes to consolidated financial statements 3 EULAV ASSET MANAGEMENT Consolidated Statement of Changes in Owners’ Equity
